                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

KENNETH H. MILLER,                               )
                                                 )
       Plaintiff,                                )
                                                 )   No. 3:17-CV-521
v.                                               )
                                                 )   Judge Collier
RETIREMENT PROGRAM PLAN FOR                      )
EMPLOYEES OF CONSOLIDATED                        )
NUCLEAR SECURITY, LLC,                           )
                                                 )
       Defendant.                                )

                                    MEMORANDUM

       This case arose as a result of a dispute over when Plaintiff’s pension benefits began to

accrue under the Retirement Program Plan for Employees of Consolidated Nuclear Security (“the

Plan”). On August 26, 2019, the Court of Appeals for the Sixth Circuit reversed this Court’s

interpretation of the Plan and remanded the case for proceedings consistent with its opinion. (Doc.

31.) Before the mandate issued, Plaintiff filed a motion to amend his complaint to raise a new

claim against Defendant Retirement Program Plan for Employees of Consolidated Nuclear

Security, LLC (“Defendant”) and add a new defendant. (Doc. 32.) Defendant opposed Plaintiff’s

motion (Doc. 36) and moved for an entry of judgment pursuant to the mandate (Doc. 35). For the

reasons outlined below, the Court DENIES Plaintiff’s motion to amend (Doc. 32) and GRANTS

Defendant’s motion for an entry of judgment (Doc. 35).

I.     BACKGROUND

       On December 6, 2004, Plaintiff began working for Babcock & Wilcox Technical Services,

Y-12, LLC (“BWXT”), the prime contractor for Y-12, a United States Department of Energy

nuclear weapons manufacturing facility. (Doc. 1.) In 2005, Plaintiff received a letter from BWXT
informing him that employees could be given credit “for purposes of vesting and eligibility to

participate in the pension and 401(k) savings plans” for prior services performed as “leased

employees,” which for Plaintiff meant his time working for CDI Corporation, a subcontractor for

one of the Y-12 prime contractors. (Doc. 15-1 at 57.) As a result, Plaintiff’s “credited service

date” was adjusted to November 21, 1992, his hire date with the subcontractor. (Id.)

       In October 2016, Plaintiff submitted a claim for pension benefits based on his 1992 hire

date. (Doc. 1.) The Plan denied the claim in November 2016 and denied Plaintiff’s two subsequent

appeals in February and July 2017, explaining that Plaintiff’s pension benefits only began to accrue

when he started working for BWXT. (Id.) Plaintiff then filed this lawsuit on December 1, 2017,

contending Defendant wrongfully denied his claim for benefits. (Id.) On November 13, 2018, the

Court granted Plaintiff’s motion for judgment on the administrative record against Defendant,

ordering Defendant to use November 21, 1992, when calculating Plaintiff’s pension benefits.

(Doc. 22.) Defendant appealed and the Court of Appeals reversed this Court’s decision. (Doc.

31.)

       The Court of Appeals explained that the term “Credited Service” has two different

meanings within the plan: “one meaning applied for the purpose of calculating the amount of an

employee’s pension; the other applied to determine whether the employee had a ‘vested’ right to

benefits.” (Id.) The first meaning of “Credited Service” is defined as the “Employee’s Company

Service Credit,” which is “the service used to determine the amount of a Participant’s Accrued

Benefit for benefit accrual purposes[.]” (Id. at 3 (emphasis in original).) “Company Service

Credit” includes only the time after an employee “first performs an Hour of Service for a

Participating Employer,” thereby excluding Plaintiff’s time working for the subcontractor. (Id.)

The second meaning for “Credited Service” includes service as a leased employee, but “for



                                                 2
participation and vesting purposes” only. (Id. at 4.) As a result, Plaintiff’s company service credit,

which is used to determine pension benefits, began on December 6, 2004, not November 21, 1992.

(Id.) Thus, the Plan’s terms supported the Plan Administrator’s decision to deny Plaintiff’s claim.

(Id. at 5.) The Court’s judgment was reversed and remanded. (Id.) The mandate issued September

19, 2019. (Doc. 34.)

       Before the mandate issued, Plaintiff filed a motion to amend his complaint to add a new

claim against Defendant and add Consolidated Nuclear Security, LLC (“CNS”), the prime

contractor for Y-12 and “plan sponsor” as of 2014, as a defendant. (Doc. 32.) Plaintiff contends

Defendant and CNS agreed Plaintiff’s general “Credited Service Date” was November 21, 1992,

until the case was appealed. (Doc. 33.) Plaintiff argues Defendant and CNS then “conceded only

that [Plaintiff’s] Credited Service began in 1992 for purposes of vesting.” (Id.) Plaintiff explains

that as a result of this shift, he “now has a colorable claim for breach of fiduciary duty based on

Defendants’ misrepresentations about his credited service date and, therefore, his pension

benefits.” (Id.)

       Defendant opposes Plaintiff’s motion and has filed a motion for an entry of judgment.

(Docs. 35, 36.) Defendant contends the Court should deny Plaintiff’s motion to amend because

(1) it cannot be reconciled with the Sixth Circuit’s mandate; (2) a Rule 15(b) motion cannot be

filed after a judgment is entered and his motion does not satisfy Rules 59 or 60; and (3) even if

Rule 15(b) could apply, the amendment was unduly delayed and would result in significant

prejudice to Defendant. (Doc. 36.)




                                                  3
II.    STANDARD OF REVIEW

       A.      Motion to Amend

       Under Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleading with the

court’s leave, which “[t]he court should freely give . . . when justice so requires.” The district

court’s discretion in considering motions to amend is “limited by Fed. R. Civ. P. 15(a)’s liberal

policy of permitting amendments to ensure the determination of claims on their merits.” Gen.

Elec. Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990) (quoting Marks v. Shell Oil

Co., 830 F.2d 68, 69 (6th Cir. 1987)). The Court may consider “undue delay in filing, lack of

notice to the opposing party, bad faith by the moving party, repeated failure to cure deficiencies

by previous amendments, undue prejudice to the opposing party, and futility of amendment . . . ”

in determining whether to grant the motion to amend. Hageman v. Signal L.P. Gas, Inc., 486 F.2d

479, 484 (6th Cir. 1973) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

       B.      Motion for Entry of Judgment

       Federal Rule of Civil Procedure 58 requires that “[e]very judgment and amended judgment

must be set out in a separate document . . . .” A party may “request that judgment be set out in a

separate document.” Fed. R. Civ. P. 58(a).

III.   DISCUSSION

       The Court will first address the effect of the Sixth Circuit’s mandate before discussing

whether Plaintiff can amend his complaint to add a claim against Defendant and add a new

defendant.

       A.      Mandate Rule

       “[A] district court is bound to the scope of the remand issued by the court of appeals.”

United States v. Campbell, 168 F.3d 263, 265 (6th Cir. 1999). The purpose of this constraint,



                                                4
known as the mandate rule, is to prevent “[r]epetitive hearings, followed by additional appeals,”

which ultimately waste limited judicial resources. United States v. O’Dell, 320 F.3d 674, 679 (6th

Cir. 2003).

       The mandate rule “compels compliance on remand with the dictates of the superior court

and forecloses relitigation of issues expressly or impliedly decided by the appellate court.” O’Dell,

320 F.3d at 679 (quoting United States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001) (emphasis in

original). The mandate rule is divided into two parts: (1) the limited remand rule, which applies

when the appellate court acts, and (2) the waiver rule, which applies when a party acts or fails to

act. O’Dell, 320 F.3d at 679. This rule is subject to narrow exceptions, including “where there is

substantially different evidence raised on subsequent trial; a subsequent contrary view of the law

by the controlling authority; or a clearly erroneous decision which would work a manifest

injustice.” United States v. Moored, 38 F.3d 1419, 1421 (6th Cir. 1994) (internal quotations

omitted).

               1.     Limited Remand Issue

       Upon remand, the district court must “implement both the letter and spirit of the mandate,

taking into account the appellate court’s opinion and circumstances it embraces.” Moored, 38 F.3d

at 1421. The Court of Appeals has broad discretion in delineating the scope of the mandate as

general or limited in nature. United States v. Stout, 599 F.3d 549, 555 (6th Cir. 2010). A general

mandate gives “district courts authority to address all matters as long as remaining consistent with

the remand[,]” while a limited mandate “explicitly outline[s] the issues to be addressed by the

district court and create[s] a narrow framework within which the district court must operate.”

Campbell, 168 F.3d at 265. The difference between a limited mandate and a general one is “the

presence of limiting language.” O’Dell, 320 F.3d at 679–81.



                                                 5
       Here, the mandate states: “The district court’s judgment is therefore reversed, and the case

is remanded for proceedings consistent with this opinion.” (Doc. 31.) While the mandate itself

does not contain “limiting language,” the context clearly evidences its limited scope.

       The issue on appeal was “whether [Plaintiff’s] time as a leased employee counts as credited

service as that term is used in the provisions that define the amount of his pension.” (Doc. 31 at

3.)   The Court of Appeals determined that Plaintiff’s time as a leased employee did not count

towards the accrual of his pension benefits because benefits are calculated based on company

service credit, which explicitly excludes leased employee time. (Id.) Before setting out the

mandate, the Court of Appeals concluded, “[i]n sum, we are bound to enforce the plan’s terms.

Those terms unambiguously support the Administrator’s decision.” (Id.) By expressly deciding

the sole issue on appeal in Defendant’s favor and remanding the matter for proceedings consistent

with that decision, the Court finds the Sixth Circuit’s decision clearly conveys an “intent to limit

the scope of the district court’s review.” O’Dell, 320 F.3d at 679–81.

       The Court also finds there is no evidence to suggest one of the narrow exceptions to the

mandate rule applies in this case. See Moored, 38 F.3d at 1421. Plaintiff does not contend the

Court of Appeals issued a clearly erroneous decision, but rather seeks to amend his complaint

based on that decision. (Doc. 33.) As a result, the Court finds the new claim would not produce

substantially different evidence and there is not a risk of manifest injustice based on the Court of

Appeals’ decision. In addition, there has not been any contrary view of law provided by any

controlling authorities on the interpretation of the Plan’s terms.

       Accordingly, the Court finds Defendant’s denial of Plaintiff’s claim for benefits was

supported by the Plan’s terms.




                                                  6
       2.      Waiver Issue

       “[W]here an issue was ripe for review at the time of an initial appeal but was nonetheless

foregone, the mandate rule generally prohibits the district court from reopening the issue on

remand unless the mandate can reasonably be understood as permitting it to do so.” O’Dell, 320

F.3d at 679 (quoting Ben Zvi, 242 F.3d at 95); see also United States v. Adesida, 129 F.3d 846,

850 (6th Cir. 1997) (“A party who could have sought review of an issue or a ruling during a prior

appeal is deemed to have waived the right to challenge that decision thereafter . . . .”). The waiver

rule is designed to prevent the outcome where “a party who has chosen not to argue a point on a

first appeal should stand better as regards the law of the case than one who had argued and lost.”

Adesida, 129 F.3d at 850. It also promotes efficiency and finality, and protects appellate courts

from “piece-meal appeals.” Waste Mgmt. of Ohio, Inc. v. City of Dayton, 169 F. App’x 976, 987

(6th Cir. 2006).

       Here, Plaintiff seeks to amend his complaint to add a new claim against Defendant, which

Defendant contends he waived by failing to raise it previously. The threshold question, then, is

whether Plaintiff could have raised his claim against Defendant prior to the appeal.

       Plaintiff contends he did not discover the “depth of Defendant’s misrepresentations until

the plan’s story changed on appeal.” (Doc. 37 at 1.) Plaintiff claims prior to appeal Defendant

consistently communicated that Plaintiff’s credited service date was November 21, 1992, generally

and for vesting and participation purposes. (Id.) At oral arguments on appeal, Plaintiff asserts

Defendant switched positions by arguing the 1992 date was for vesting purposes only, not for

benefit calculations or plan participation. (Id.) Plaintiff has not pointed to any specific statements

by Defendant, but rather quotes from the Court of Appeals’ opinion in which the court “found that

‘[T]he Retirement Program has conceded only that Miller’s Credited Service began in 1992 for



                                                  7
purposes of vesting.’” (Doc. 33 at 2.) Based on this alone, Plaintiff contends Defendant’s prior

communications were false, giving rise to a breach of fiduciary duty claim. (Id.)

       The record, however, demonstrates Plaintiff knew he could have raised a breach of

fiduciary duty claim prior to the appeal. In a hearing before this Court, Plaintiff’s counsel was

asked whether providing credited service based on leased employment could be used as an

inducement to work at Y-12. (Doc. 29 at 19–20.) Plaintiff’s counsel replied,

       I suppose it would be. And . . . there were a lot of issues that I did not raise in this
       lawsuit and were not discussed in the appeal process, that being one of them,
       because it raises fiduciary issues . . . To me, this is just a clear interpretation of the
       plan.

(Id. at 20 (emphasis added).) Counsel went on in the same answer to say,

       And, in fact, I would say . . . that construction, . . . would . . . implicate fiduciary
       considerations, fiduciary breach considerations, breach of trust considerations,
       because they’ve decided to creatively interpret a clear plan provision because they
       don’t like the outcome of it for certain employees. Now I don’t think that’s what’s
       at play here.

(Id. at 20–21 (emphasis added).) Further adding,

       And . . . it would be a violation, not only of their fiduciary obligations[,] but of the
       very clear terms of the plan, for them to go back on that promise now, a promise
       that they don’t dispute that they made.

(Id. at 22 (emphasis added).)

       Plaintiff also sent a letter to the Court of Appeals after oral arguments clarifying that “he

is not advancing estoppel or other fiduciary claims in this case.” (Doc. 30 in Kenneth Miller v.

Retirement Program Plan, Case No. 18-6314 (6th Cir. 2019).) The record clearly demonstrates

that Plaintiff acknowledged a possible breach of fiduciary duty claim throughout the litigation, but

chose not to raise it until now. Plaintiff cannot employ a piece-meal approach to raising claims

against Defendant. See Waste Mgmt. of Ohio, Inc., 169 F. App’x at 987. Plaintiff knew he could




                                                   8
bring the claim prior to his appeal, and by choosing not to do so, he has waived his right to raise

the claim. See Adesida, 129 F.3d at 850.

       B.      Plaintiff’s Motion to Amend

       Because the Court has determined Plaintiff waived his right to raise a claim for breach of

fiduciary duty against Defendant, the Court need only consider Plaintiff’s motion to amend as it

applies to his attempt to add a new defendant.

       When determining whether to permit an amendment under Federal Rule of Civil Procedure

15, 1 a court may consider several factors, including, “[u]ndue delay in filing, lack of notice to the

opposing party, bad faith by the moving party, repeated failure to cure deficiencies by previous

amendments, undue prejudice to the opposing party, and futility of amendment . . . .” Hageman,

486 F.2d at 484 (citing Foman, 371 U.S. at 182). While it may be considered as a factor, “[d]elay

by itself is not sufficient reason to deny a motion to amend.” Hageman, 486 F.2d at 484. In

addition, “[n]otice and substantial prejudice to the opposing party are critical factors in

determining whether an amendment should be granted.” Id.

       Here, Plaintiff seeks to add a new claim, breach of fiduciary duty, against a new defendant,

CNS. (Doc. 32.) The Court finds the factors weigh against allowing the amendment.




       1
         In its response in opposition to Plaintiff’s motion (Doc. 36), Defendant contends Rule 15
does not apply because “[f]ollowing entry of final judgment, a party may not seek to amend their
complaint without first moving to alter, set aside or vacate judgment pursuant to either Rule 59 or
Rule 60 of the Federal Rules of Civil Procedure.” Morse v. McWhorter, 290 F.3d 795, 799 (6th
Cir. 2002). In this case, however, a final judgment had not been entered when the motion was
filed, even though the Court of Appeals had issued an opinion in favor of Defendant. See
JPMorgan Chase Bank, N.A. v. Winget, 920 F.3d 1103, 1105 (6th Cir. 2019) (explaining “[a] final
decision ‘generally is one which ends the litigation on the merits and leaves nothing for the court
to do but execute the judgment.’”) (quoting Genesys, Inc. v. Greene, 437 F.3d 482, 485 (6th Cir.
2005)). As a result, the Court will assume Rule 15 is applicable to Plaintiff’s motion.
                                                  9
       First, Plaintiff knew CNS was the plan sponsor as of 2014. (Doc. 32-1.) Plaintiff’s counsel

also admitted to knowledge of potential fiduciary duty claims as of October 10, 2018. (Doc. 29 at

20.) Despite this knowledge, Plaintiff has waited nearly a year to propose adding CNS as a

defendant.

       In addition, Plaintiff’s proposed amended complaint would not survive a Rule 12(b)(6)

motion to dismiss. A court may deny a motion to amend as futile if the amended complaint could

not withstand a Rule 12(b)(6) motion to dismiss. Riverview Health Inst. LLC v. Med. Mut. of Ohio,

601 F.3d 505, 512 (6th Cir. 2010) (citing Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417,

420 (6th Cir. 2000)).

       In deciding a 12(b)(6) motion to dismiss, a court must first accept all of the complaint’s

factual allegations as true and construe the complaint in the light most favorable to the plaintiff.

See Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998). All ambiguities must be resolved in

the plaintiff’s favor. Carter by Carter v. Cornwell, 983 F.2d 52, 54 (6th Cir. 1993) (citing Jackson

v. Richards Med. Co., 961 F.2d 575, 577 (6th Cir. 1992)). Bare legal conclusions, however, need

not be accepted as true. See Papasan v. Allain, 478 U.S. 265, 286 (1986).

       Here, Plaintiff is seeking to add a claim for breach of fiduciary duty under the Employee

Retirement Income Security Act of 1974 (“ERISA”). (Doc. 32.) ERISA requires that “a fiduciary

shall discharge his duties with respect to a plan solely in the interest of the participants and

beneficiaries” and imposes a fiduciary duty upon plan administrators. See 19 U.S.C. § 1104(a)(1);

Krohn v. Huron Mem’l Hosp., 173 F.3d 542, 547 (6th Cir. 1999) (explaining ERISA’s fiduciary

duty includes a duty of loyalty, a “prudent person” duty, and a duty to “act for the exclusive

purpose of providing benefits to plan beneficiaries.”). “Misleading communications to plan

participants ‘regarding plan administration (for example, eligibility under a plan, the extent of



                                                10
benefits under a plan) will support a claim for a breach of fiduciary duty.’” James v. Pirelli

Armstrong Tire Corp., 305 F.3d 439, 449 (6th Cir. 2002) (quoting Drennan v. Gen. Motors Corp.,

977 F.2d 246, 251 (6th Cir. 1992)). As a result, Plaintiff must provide some evidence of misleading

communications by CNS to successfully state a claim against it.

       Plaintiff’s proposed amended complaint, however, does not allege any facts that CNS made

any misrepresentations to Plaintiff. The proposed complaint asserts that over the course of fifteen

years Defendant and CNS consistently stated that Plaintiff’s credited service date was November

21, 1992, but “now argue that [Plaintiff’s] Credited Service date is November 21, 1992 only for

purposes of vesting, a material change in its previous representations . . . .” (Doc. 32-1 at 9–10.)

The proposed complaint also asserts Defendant and CNS misrepresented to Plaintiff that the

determination of pension calculation date was not appealable. (Id. at 6.)

       Plaintiff has not alleged any facts to support these bare legal conclusions. Plaintiff has not

alleged any statements CNS has made indicating it is now arguing the 1992 date is for vesting

purposes only. Instead the proposed complaint only mentions a switch in position by Defendant,

not CNS, which is further demonstrated by Plaintiff’s sole focus on Defendant’s actions in his

memorandum in support of his motion to amend (Doc. 33). Similarly, Plaintiff has not alleged

any facts to suggest CNS told Plaintiff he could not appeal Defendant’s determination of the

pension calculation date. In fact, the record suggests Plaintiff did appeal the determination through

two separate letters to Defendant in 2017. (Doc. 1.) Even construing all of the evidence in

Plaintiff’s favor, Plaintiff has failed to state any misrepresentations CNS made regarding the Plan,

an essential element of Plaintiff’s claim for breach of fiduciary duty.

       Accordingly, the Court finds the proposed amendment would be futile and denies

Plaintiff’s motion to amend the complaint as it applies to CNS.



                                                 11
       As discussed above, the limited mandate issued by the Court of Appeals clearly decides in

Defendant’s favor on the sole issue in the case: whether Plaintiff’s pension benefits included his

time as a leased employee.     Therefore, this Court finds the administrative record supports

Defendant’s decision to deny Plaintiff’s claim for benefits based on his leased employment.

Because there are no other pending issues in this matter, the Court concludes entry of judgment in

favor of Defendant is required. Defendant’s motion for an entry of judgment is therefore granted.

IV.    CONCLUSION

       For the foregoing reasons, the Court will DENY Plaintiff’s motion to amend (Doc. 32) and

GRANT Defendant’s motion for entry of judgment (Doc. 35).


       An appropriate order will enter.

                                                    /s/
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE




                                               12
